DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on July 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Allowable Subject Matter
Claims 52 and 55-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47, 49-51, 53-54 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (US 2008/0311265).
Regarding Claim 47, MacDonald (‘265) teaches an edible composition (See Abs., paras. 8-15 and Claims 1-5.) comprising: at least one type of a soluble protein; at least one type of a soluble fiber (See para. 15 and Claim 1.), wherein the protein is a plant derived protein (See para. 14 and Claim 2, soy/vegetable proteins.), however, fails to expressly state wherein the soluble fiber is at least about 80% 
MacDonald (‘265) teaches the fiber content being 2-10 grams and the protein content being 1-6 grams (See Claim 1.).
For a composition including 10 grams of fiber and 1 gram of protein the percent fibers equates to 91% fibers and 9% protein which clearly is at least about 80% fibers and within the 1.5-10% protein as claimed.  Making any selection would have been within the skill set of a person having ordinary skill in the art to provide a composition that satisfies a consumers preference.
Regarding Claims 49-50, MacDonald (‘265) teaches oligofructose, corn dextrin and wheat dextrin and a combination thereof (See para. 15 and Claim 2.).
Regarding Claim 51, MacDonald (‘265) teaches the composition discussed above, however, fails to expressly disclose wherein the first fiber is a corn dextrin and wherein the second fiber is an oligofructose.
MacDonald (‘265) teaches corn dextrin and oligofructose (See para. 15.).
Applicant does not set forth any non-obvious unexpected results for selecting one type of fiber over another.  It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to use the fibers taught by MacDonald (‘265) to provide a composition that satisfies the subjective preference of a consumer.  Making any selection would have been within the skill set of a person having ordinary skill in the art based on availability and cost restraints.
Regarding Claim 53, MacDonald (‘265) teaches wherein a fiber is wheat dextrin (See Claim 2, para. 15.).
Regarding Claim 54, MacDonald (‘265) teaches the composition discussed above, however, fails to expressly disclose wherein the second fiber is present in the composition in an amount of at least 
Applicant does not set forth any non-obvious unexpected results for selecting one amount and type of fiber over another.  It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to select an amount of known fibers for those taught by MacDonald (‘265) to provide a composition that satisfies the subjective preference of a consumer.  Making any selection would have been within the skill set of a person having ordinary skill in the art based on availability and cost restraints.
Regarding Claim 60, MacDonald (‘265) teaches at least one type of a sweetening agent (See Claim 1, glucose.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
July 30, 2021